IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2732 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 74 DB 2019
                                :
           v.                   :          Attorney Registration No. 28447
                                :
METHUSELAH Z.O. BRADLEY, IV,    :          (Philadelphia)
                                :
                Respondent      :




                                      ORDER

PER CURIAM
      AND NOW, this 10th day of August, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Methuselah Z.O. Bradley, IV, is suspended

from the Bar of this Commonwealth for a period of one year. Respondent shall comply

with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See

Pa.R.D.E. 208(g).